DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 12-15-2020.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1- 4, 6-7, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian 2017/0078785

Regarding claim 1, Qian discloses an earbud (Fig 2 earbud 200, [37]), comprising:
a main body (Fig 2, a main body/a housing 202, [37]), a geometric shape of the main body has a long axis (Fig 2 a long axis/left and right side of the housing 202) and a short axis (Fig 2 a short axis/top and bottom side of the housing 202) orthogonal to each other, 
wherein the main body is housed in a concha cavity of a user when the earbud is worn (Figs 4A/10A-10B-11 shows the main body/the housing 202 in a concha cavity of a user when the earbud is worn), and a tragus of the user and the long axis are located on a same level (Figs 3A-4,10A/10B-11 shows);
a sound guiding structure (Fig 2 a sound guiding structure/a protrusion 203 with an opening at a distal end of the protrusion 203 that provides a channel through can be transmitted out and into the ear canal of a user of earbud 200, as indicated by the arrow, 
a battery (Fig 2 shows a battery 216, [41]), disposed in the main body (the housing 202); and
a sensor (Fig 2 sensor 218, [41]), disposed in the main body (the housing 202, [39]), adjacent to a periphery of the battery (Fig 2 shows battery 216).
 Regarding claim 2, Qian discloses the earbud according to claim 1, wherein a portion of the sensor (Fig 2 shows sensor 218, [41]) protrudes from an inner side surface of the main body (Fig 2 the housing 202, [39]),
(Figs 3A-4, 10A-11 shows the inner side surface faces a concha cavity wall of the user) and
 the sound guiding structure (Figs 3B-4, 10A-11 the sound guiding/203) extends out from the inner side surface.
Regarding claim 3, Qian discloses the earbud according to claim 1, wherein the sound guiding structure (Fig 2 sound guiding structure 203, [37]) and the sensor (Fig 2 shows sensor 218, [41]) are located on two opposite ends of the long axis (the long axis/left side of the housing 202), and
 the battery (Fig 2 battery 216) is located between the sound guiding structure (203) and the sensor (Fig 2 sensor 218).
Regarding claim 4, Qian discloses the earbud according to claim 3, wherein a position of the battery (Fig 2, battery 216) on the long axis (Fig 2 the long axis/left side of the housing 202) and a position of the sensor (Fig 2 shows sensor 218) on the long axis (the long axis/left side of the housing 202) do not overlap with each other.
Regarding claim 6, Qian discloses the earbud according to claim 5, wherein the sensor and the sound guiding structure are located on a same side of the battery (Fig 2 shows sensor 218, battery 216 and sound guiding structure/203 are located on a same side along the housing 202), and (Fig 2 shows a gap is provided between the battery/216 and the sound guiding structure/203).
Regarding claim 7, Qian discloses the earbud according to claim 1, wherein (Fig 2 shows the sensor 218 is disposed on one side of the battery/216 along the short axis/the top side of the housing 202) and is located above the level (Fig 2 shows sensor 218 is located above the level).
Regarding claim 9, Qian discloses the earbud according to claim 1, further comprising a speaker (Fig 2, speaker 212, [39, 41]) disposed in the sound guiding structure (Fig 2 shows).
Regarding claim 10, Qian discloses the earbud according to claim 9, wherein (Fig 2 shows the speaker/212 is adjacent to the battery/216), and  (Fig 2 shows a position of the sensor/218 on the long axis (the long axis/left side of the housing 202) and (Fig 2 shows a position of the battery on the long axis (the long axis/left side of the housing 202) do not overlap with each other.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5, 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Qian 2017/0078785 in view of Ji 2020/0107110

Regarding claim 5, Qian discloses the earbud according to claim 1, wherein the position of the sensor (Fig 2 sensor 218) on the long axis (Fig 2 the long axis/left side of the housing 202) and a position of the battery (Fig 2 battery 216) and the sound guiding structure (Fig 2 shows sensor 218 is away from the sound guiding structure/203, [37]).
Qian does not disclose the earbud according to claim 1, wherein the position of the sensor on the long axis and a position of the battery on the long axis at least partially overlap, and an overlap is away from the sound guiding structure.
It would have been obvious the sensor and the battery can move around in the housing, such that the position of the sensor on the long axis and a position of the battery on the long axis at least partially overlap, and an overlap is away from the sound guiding structure, as a matter of design choice; where it is obvious to move different part with different position within the house.
Regarding claim 8, Qian does not disclose the earbud according to claim 1, wherein the sensor is disposed on one side of the battery along the short axis and is located below the level. 
Ji discloses wherein the sensor is disposed on one side of the battery along the short axis and is located below the level (Fig 7shows the sensors/microphones 712 and 714 are disposed on one side of the battery 706 along the short axis and is located below the level, [163, 171]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement Qian’s invention by using Ji’s configuration can improve the user experience as well as enhance the acoustic performance of the wireless listening device, see Ji para 4.
Regarding claim 11, Qian discloses the earbud according to claim 9, wherein (Fig 2 shows a gap is provided between the speaker/212 and the battery/216), and a position of the sensor/218 on the long axis (the long axis/the left side of the housing 202).
Qian does not disclose a position of the sensor on the long axis and a position of the battery on the long axis at least partially overlap.
It would have been obvious the sensor and the battery can move around in the housing, such that the position of the sensor on the long axis and a position of the battery on the long axis at least partially overlap, and a position of the battery on the long axis at least partially overlap, as a matter of design choice; where it is obvious to move different part with different position within the house.

7.	Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Qian 2017/0078785 in view of Pierce 2019/0182576

Regarding claim 12, Qian discloses the earbud according to claim 1, wherein in a front view when the earbud is worn (Figs 3A-4A, 10A-11 shows), 
Qian does not disclose an included angle is provided between an extending axis direction of the sound guiding structure and the long axis, and the included angle is 0 degrees to 45 degrees.
Pierce discloses an included angle is provided between an extending axis direction of the sound guiding structure and the long axis (Fig 2,  a sound guide tube 134 may be substantially straight and oriented along an axis L sub T, which is oriented at an angle ɵ sub 1 with respect to the geometric centerline L sub H of the headphone 100.  The angle may be, for example, between about 5° and 50 degree, [21])
.
8.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Qian 2017/0078785 in view of Ma 2020/0177981

Regarding claim 13,  Qian discloses wherein in a top view when the earbud is worn (Figs 3A-4, 10A-11).
Qian does not disclose the earbud according to claim 1, wherein in a top view when the earbud is worn, an included angle is provided between an extending axis direction of the sound guiding structure and the long axis, and the included angle is 45 degrees to 80 degrees.
Ma discloses in para 24 the in-ear angle of the earphone is adjusted by rotating the sound guiding tube 30 to achieve optimal wearing comfort.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to adjust the earphone of Qian by rotating the sound guide tube includes angle is 45 degrees to 80 degree as taught by Ma, which improves the wearing comfort and thereby improve the sound quality of the earphone, see Ma para 24
Regarding claim 14, Qian discloses the earbud 200, the housing 202 shows the long axis (left/right side of the housing 202) and short axis (top/bottom side of housing 202).
Qian does not disclose the earbud according to claim 1, wherein a ratio of the long axis to the short axis is: short axis/long axis = 0.7 to 0.9.  However, having the ratio of the 
Regarding claim 15, Qian discloses the earbud 200 the housing 202 can have a size and/or shape that suitable for allows it to be easily inserted within the ear of the user, [12, 37], Figs 2 and 4 shows the long axis (left/right side of the housing 202) and short axis (top/bottom side of the housing 202).
Qian does not disclose the earbud according to claim 1, wherein a length of the short axis is 13.5 mm to 15.5 mm.  However, having a length of the short axis is 13.5 mm to 15.5 mm was just a matter of design choice.  
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653